June 30, 2006


Ms. Andrea Chan
Assistant City Attorney
P.O. Box 1562
Houston, TX 77252
Mr. Manuel Lopez
Shook, Hardy & Bacon L.L.P.
600 Travis, Suite 1600
Houston, TX 77002-2911

RE:   Case Number:  04-0879
      Court of Appeals Number:  01-03-00831-CV
      Trial Court Number:  736,724

Style:      CITY OF HOUSTON
      v.
      KENNETH S. JONES

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Ms. Beverly       |
|   |Kaufman           |